Citation Nr: 1039328	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-04 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a prolapsed uterus, 
status post hysterectomy with residuals of a bladder lift.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran; Veteran's mother




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 2002 to October 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
from July 2006 and September 2009 rating decisions of a 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Veteran testified at a hearing at the RO in April 2010 and 
before the undersigned Veterans Law Judge at a Travel Board 
hearing in June 2010.  Transcripts of both are of record. 
 
The issue of service connection for a prolapsed uterus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran does not have tinnitus that was caused by or is 
etiologically related to his active military service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet.  App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ), as was done in this case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in March 2006 and April 2009 that fully 
addressed all notice elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was advised 
that VA used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records and VA 
outpatient treatment records.  Additionally, the Veteran was 
afforded VA examinations in June 2006 and August 2009.  Neither 
the Veteran nor her representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The Board will discuss the relevant law which it is required to 
apply.  This includes statutes published in Title 38, United 
States Code ("38 U.S.C.A."); regulations published in the Title 
38 of the Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.) and the Court of 
Appeals for Veterans Claims (as noted by citations to "Vet. 
App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

The Veteran contends that she has bilateral tinnitus due to her 
exposure to loud noises during her active military service.  The 
VA examination found no relationship between the transient noise 
experienced by the Veteran and her period of service.  Therefore, 
the Board finds that service connection is not warranted for 
tinnitus.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d) (2009); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances, 
lay testimony of an in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence.  Therefore, the Veteran 
prevails in her claim when (1) the weight of the evidence 
supports the claim or (2) when the evidence is in equipoise.  It 
is only when the weight of the evidence is against the Veteran's 
claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran maintains that her tinnitus began in December 2004, 
when she trained six to eight hours a day with headphones, 
listening to static at loud volumes in an attempt to hear radio 
transmissions.  

The Veteran was afforded a VA examination June 2006 in to 
determine if she has tinnitus and if so, if her tinnitus is 
etiologically related to her period of service.  The examination 
report reflects that the Veteran stated that she was exposed to 
static from headphones as a linguist in the military.  The 
Veteran described moderate, intermittent (daily, lasting 
minutes), subjective tinnitus bilaterally for the prior one and a 
half years.  An audiogram showed no hearing loss.  

The examiner opined that because the Veteran did not incur 
hearing loss from noise exposure, and because the type of 
tinnitus descried is that which occurs in the normal population 
and is not considered pathologic, it is not likely that the 
tinnitus is service related.

The Veteran underwent another VA examination in August 2009.  The 
Veteran reported moderate periodic ringing that began in November 
2004.  She stated that the ringing occurs three times a week and 
lasts approximately 40 seconds.  She denied any functional impact 
from the ringing.  She also stated that she had difficulty 
hearing in noisy environments since late 2005.   
 
An audiogram revealed no hearing impairment.  The examiner opined 
that the Veteran's description of her periodic, bilateral ringing 
is more consistent with transient ear noise than of tinnitus and 
accordingly, the Veteran does not have tinnitus.  

The Veteran testified at a Travel Board hearing in June 2009.  
She stated that her position in the military required her to wear 
headphones that blocked off the noise from the building.  The 
headphones were generally turned up loud to enable hearing the 
transmissions.  She was required to transcribe the conversations 
she heard.  There were often static blasts.  The Veteran reported 
that she remembered having ringing in the ears during service but 
did not report it, as she considered it part of the job. 

The Board has considered the Veteran's lay statements that her 
tinnitus is due to her period of service.  An analysis of lay 
evidence requires consideration of both the credibility and the 
competency of the lay witness.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")); see also 38 C.F.R. § 3.159(a)(2).  

The Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  In ascertaining the competency and 
probative value of lay evidence, recent decisions of the United 
States Court of Appeals for Veterans Claims (Court) have 
underscored the importance of determining whether a layperson is 
competent to identify the medical condition in question.  As a 
general matter, a layperson is not capable of opining on matters 
requiring medical knowledge.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  

In certain instances, however, lay evidence has been found to be 
competent with regard to a disease with "unique and readily 
identifiable features" that is "capable of lay observation."   
See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) 
(concerning varicose veins); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That 
notwithstanding, a Veteran has been found to not be competent to 
provide evidence in more complex medical situations.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning 
rheumatic fever).  Moreover, the Board must consider the weight 
of the lay statement, particularly if such statement is a mere 
conclusory generalized lay statement.  See Waters v. Shinseki, 
601 F.3d 1274, 1278 (2010).  In assessing the competency and 
weight of lay statements, evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Here, the Veteran has testified that the ringing in her ears 
began in service.  The Veteran is competent to testify as to her 
symptomatology.  In such circumstances, appropriate development 
of the claim involves medical inquiry.  Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007) ((Lay evidence may be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (i.e., 
when the layperson will be competent to identify the condition 
where the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the layperson 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional)). 

Such medical development has ruled out a connection between the 
Veteran's service and the current disorder, and the Veteran has 
not been shown to possess any training, expertise, or credentials 
in the field of medicine.  She underwent two VA examinations by 
VA audiologists, who opined that the ringing in her ears was not 
etiologically related to service.  Their rationale was the 
absence of hearing loss and that her description of the periodic 
bilateral ringing was more consistent with transient ear noise 
than tinnitus.  Accordingly, while the Veteran is competent to 
report symptoms, the Board finds the VA examinations more 
probative than the Veteran's lay testimony.

The VA audiologists found no nexus between the Veteran's active 
duty service and the ringing in her ears, and the record does not 
contain another nexus opinion refuting these opinions.  As the 
Veteran has not shown a medical nexus between her period of 
active service and the ringing in her ears, the claim for service 
connection for tinnitus must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not for application in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is denied.


REMAND

In June 2010, the Veteran submitted a VA form 9 (Substantive 
Appeal) relative to the denial of service connection for a 
prolapsed uterus, status post hysterectomy.  The issue has not 
been certified for review by the Board.  

Under 38 C.F.R. § 19.35, following receipt of a timely 
Substantive Appeal, the agency of original jurisdiction will 
certify the case to the Board of Veterans' Appeals. Certification 
is accomplished by the completion of VA Form 8, ``Certification 
of Appeal.'' While the certification is used for administrative 
purposes and does not serve to either confer or deprive the Board 
of Veterans' Appeals of jurisdiction over an issue, the 
provisions of 38 C.F.R. § 19.36 also provide further 
opportunities for claimants to submit additional evidence and 
argument.  The regulation provides that when an appeal is 
certified to the Board of Veterans' Appeals for appellate review 
and the appellate record is transferred to the Board, the 
appellant and his or her representative, if any, will be notified 
in 
writing of the certification and transfer and of the time limit 
for requesting a change in representation, for requesting a 
personal hearing, and for submitting additional evidence 
described in Rule of Practice 1304 (Sec. 20.1304 of this 
chapter).

The appeal pertaining to the gynecologic disorder has not been 
certified for review by the Board, and is therefore REMANDED for 
the following action:

After any appropriate action, the RO/AMC 
will certify, or cause the agency of 
original jurisdiction (the RO in Phoenix, 
Arizona) to certify for Board review the 
issue of service connection for a prolapsed 
uterus, status post hysterectomy with 
residuals of a bladder lift.  Any and all 
appropriate appellate procedures will 
attend this processing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


